Felton, Chief Judge.
Where the claimant sustained an injury which resulted in a partial loss of the use of a leg for which she received compensation under an agreement, and where a deputy director, following a hearing under Code § 114-709 for change of condition, awarded her compensation under Code § 114-404, based upon his finding of total incapacity, and where the full board’s finding of 50% disability, with no superadded injury, disease or disability affecting other portions of claimant’s body, was supported by competent evidence, the full board did not err in making its award based upon Code Ann. § 114-406 (o) and the court below did not err in its judgment affirming the board’s award. See New Amsterdam Cas. Co. v. Brown, 81 Ga. App. 790 (1) (60 SE2d 245); National Surety Corp. v. Nelson, 99 Ga. App. 95 (1) (107 SE2d 718); National Surety Corp. v. Martin, 86 Ga. App. 77 (71 SE2d 666), and citations.

Judgment affirmed.


Bell and Hall, JJ., concur.